[exhibit105statestreetsma001.jpg]
Exhibit 10.5 STATE STREET CORPORATION MANAGEMENT SUPPLEMENTAL SAVINGS PLAN
Amended and Restated Effective as of January 1, 2014 FINAL 2014 Restatement
9.15.14.DOC -i- TABLE OF CONTENTS Page ARTICLE I NAME AND PURPOSE OF PLAN AND
DEFINITIONS 1 1.1 Name and effective date 1 1.2 Status of Plan 1 1.3 Definitions
1 ARTICLE II ELIGIBILITY AND PARTICIPATION 5 2.1 Eligibility to participate 5
2.2 Commencement of participation 5 2.3 Termination of participation 5 ARTICLE
III DEFERRED COMPENSATION AGREEMENTS, MATCHING CREDITS, performance- based
credits, NOTIONAL INVESTMENT OF ACCOUNTS 6 3.1 Deferred Compensation Agreement;
Elective Credits 6 3.2 Election procedures and deadlines. 6 3.3 Amount of
deferrals. 6 3.4 Matching Credit 7 3.5 Accounts 7 3.6 Cancellation of Deferral
Elections 7 ARTICLE IV VESTING 9



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma002.jpg]
4.1 Vesting of Accounts 9 ARTICLE V PLAN DISTRIBUTIONS 10 5.1 Time and form of
payment: Matching Credits and Performance-Based Credits 10 5.2 Time and form of
payment: other portions of the Account 10 5.3 Special rules. 11 5.4
Unforeseeable emergency 12 5.5 Certain tax matters 12 5.6 Distribution of
taxable amounts 12 5.7 Special Rule for 2007 12 ARTICLE VI ADMINISTRATION OF THE
PLAN 14 6.1 Plan Administrator 14 6.2 Outside services 14 6.3 Indemnification 14
6.4 Claims procedure 14 ARTICLE VII AMENDMENT AND TERMINATION 15 7.1 Amendment;
termination 15 7.2 Effect of amendment or termination 15 ARTICLE VIII
MISCELLANEOUS PROVISIONS 16 8.1 Source of payments 16 8.2 Other arrangements
made subject to the Plan 16 8.3 No warranties 16 8.4 Inalienability of benefits
16 8.5 Reclassification of Employment Status 16 8.6 Expenses 16 8.7 No right of
employment 17 8.8 Headings 17 8.9 Acceptance of Plan terms 17 8.10 Construction
17 EXHIBIT A List of
Employers................................................................................................18
EXHIBIT B Claims
Procedures...............................................................................................19
ARTICLE I ARTICLE II NAME AND PURPOSE OF PLAN AND DEFINITIONS



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma003.jpg]
1. Name and effective date. The Plan set forth herein is an amendment,
restatement and continuation of the State Street Corporation 401(k) Restoration
and Voluntary Deferral Plan, originally established effective July 1, 1999, as
subsequently amended and restated effective January 1, 2008, and renamed the
State Street Corporation Management Supplemental Savings Plan. This amendment
and restatement reflects changes adopted by the Committee under the First and
Second Amendments to the Plan as amended and restated effective January 1, 2008.
Such amendments are effective as of the dates set forth in such First and Second
Amendments. The Plan is further amended to reflect certain administrative
changes, clarifications, and design changes, which further modifications are
effective January 1, 2014 unless otherwise provided herein. 2. Status of Plan.
The Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA, and shall be
interpreted and administered consistent with that intent. The Plan is intended
to be operated in accordance with the requirements applicable to a “nonqualified
deferred compensation plan” under Code section 409A and the regulations
thereunder and shall be interpreted and administered consistent with that
intent. 3. Definitions. When used herein, the following words shall have the
meanings indicated below. Terms not defined herein shall have the meanings
assigned to them in the State Street Salary Savings Program, as from time to
time amended and in effect. (a) “Account” means, for each Participant, an
account established for his or her benefit under Section 3.5. All references to
a Participant’s Account shall include, as the context requires, any sub-accounts
that the Plan Administrator may establish. (b) “Base Pay” means, in the case of
any Employee for any period, the Employee’s regular base salary or wages,
including differential pay (shift deferential and differential pay paid to an
Employee while on military duty or otherwise), paid in the period in question
for services rendered to the Employer as an Employee. The following special
rules shall apply in determining an Employee’s Base Pay: (i) Base Pay shall be
determined without regard to the limitations of Section 401(a) (17) of the Code
and without excluding amounts electively deferred under the Plan. (ii) Base Pay
includes any such amounts that would have been received by the individual from
the Employer but for an election under this Plan or under Code sections 125,
132(f) or 401(k). Amounts under Code section 125 include any amounts not
available to a Participant in cash in lieu of group health coverage because the
Participant is unable to certify that he or she has other health coverage. To
the extent required by applicable law or IRS guidance, an amount will be treated
as an amount under Code section 125 only if the Employer does not request or
collect information regarding the Participant’s other health coverage as part of
the enrollment process for the health plan. (iii) Base Pay excludes all other
forms of compensation not listed above paid by an Employer, including but not
limited to the following: all commissions and bonuses (including incentive pay),
as well as supplemental wage payments, severance (however characterized),
reimbursed expenses, life insurance premiums included in compensation for income
tax purposes, amounts paid by an Employer to a Participant for not selecting
Employer-provided medical coverage under the State Street Corporation Employee
Benefit Plan, and any other items not constituting direct compensation for
services. (c) “Basic Plan” means the State Street Salary Savings Program, as
from time to time amended and in effect.



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma004.jpg]
(d) “Beneficiary” means the person or persons designated by the Participant in
writing, subject to such rules as the Plan Administrator may prescribe, to
receive benefits under the Plan in the event of the Participant’s death. Except
for purposes of Section 5.4, in the absence of an effective designation at the
time of the Participant’s death the Participant’s Beneficiary shall be his or
her surviving Spouse or Domestic Partner, or, if the Participant is then
unmarried or has no Domestic Partner or his or her Spouse or Domestic Partner
does not survive, the Participant’s estate. (e) “Committee” means the Executive
Compensation Committee of the Board of Directors of State Street. (f) “Credit”
means any or all, as the context requires, of an Elective Credit, a Matching
Credit, or a Performance-Based Credit. (g) “Deferred Compensation Agreement”
means the written (or electronic) agreement described in Section 3.1. (h)
“Disabled” means, for any Participant, that the Participant, as determined in
the sole discretion of the Plan Administrator: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than 6 months under an accident and health plan covering employees of the
Employer. (i) “Elective Credit” means an amount credited under Section 3.1. (j)
“Eligible Compensation” for a Plan Year means the sum of an Employee’s Base Pay
for the Plan Year plus the Employee’s Incentive Pay for the Plan Year (k)
“Eligibility Date” means each December 1 or such other determination date(s)
(such as the date open enrollment begins) as determined by the Plan
Administrator. (l) “Eligible Employee” means an Employee who meets the
eligibility criteria set forth in Section 2.1. (m) “Employee” means, except as
otherwise provided by the Plan Administrator, a United States-based common-law
employee of an Employer including, without limitation, such an employee while on
a temporary international assignment outside of the U.S. and excluding, without
limitation, a non-U.S. based employee who is temporarily residing in the U.S.
while on a temporary international assignment to the U.S. (n) “Employer” means
any or all, as the context requires, of State Street and any other company (or
branch) that (i) would be treated as a single employer with State Street under
the first sentence of Treas. Regs. §1.409A-1(h)(3), and (ii) is shown on Exhibit
A as described in clause (i) and as having adopted this Plan with State Street’s
approval. Only an otherwise eligible Employee of State Street or another entity
listed on Exhibit A may make an election to defer compensation under the Plan or
be eligible to share in Matching Credits, but in determining whether a
Separation from Service has occurred, service for State Street or any other
company that is described in clause (i) above shall be treated as service for
the Employer. (o) “Entry Date” means each January 1. (p) “Incentive Pay” means,
in the case of any Employee for any Plan Year, the Employee’s cash bonus and/or
cash incentive pay (other than commissions) paid, in accordance with the
Employer’s normal annual incentive bonus processing cycle, in the Plan Year
under a bonus and/or incentive plan maintained by the Employer or pursuant to an
agreement or



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma005.jpg]
other arrangement with the Employer, other than (i) any such bonus or incentive
pay that is automatically deferred pursuant to the terms of such bonus and/or
incentive plan, agreement or arrangement and/or (ii) any such bonus or incentive
pay that is determined by the Plan Administrator, in advance of the deadline for
electing any deferral hereunder, to be ineligible for deferral under the Plan.
The following special rules shall apply in determining an Employee’s Incentive
Pay: (i) Incentive Pay shall be determined without regard to the limitations of
Section 401(a)(17) of the Code and without excluding amounts electively deferred
under the Plan. (ii) Incentive Pay includes any such amounts that would have
been received by the individual from the Employer but for an election under this
Plan or under Code sections 125, 132(f) or 401(k). Amounts under Code section
125 include any amounts not available to a Participant in cash in lieu of group
health coverage because the Participant is unable to certify that he or she has
other health coverage. To the extent required by applicable law or IRS guidance,
an amount will be treated as an amount under Code section 125 only if the
Employer does not request or collect information regarding the Participant’s
other health coverage as part of the enrollment process for the health plan. (q)
“Match-Eligible Compensation” means, for each Plan Year commencing on and after
January 1, 2013, an amount calculated as the lesser of (i) the Employee’s
Eligible Compensation, or (ii) $500,000, in either case reduced by the dollar
limitation in effect with respect to the Plan Year under Code section
401(a)(17). (r) “Matching Credit” means an amount credited under Section 3.4.
(s) “Participant” means an Employee who has an Account under the Plan. (t)
“Plan” means this State Street Corporation Management Supplemental Savings Plan
(formerly the State Street Corporation 401(k) Restoration and Voluntary Deferral
Plan), as from time to time amended and in effect. (u) “Plan Administrator”
means the Plan Administrator appointed pursuant to Section 6.1. (v)
“Performance-Based Credit” means amounts credited under Plan during certain Plan
Years prior to January 1, 2014, which amounts were determined, in part, based
upon whether a performance-based contribution was made under the Basic Plan for
the Plan Year. . (w) “Separation from Service” means a separation from service,
within the meaning of Treas. Regs. §1.409A-1(h), with State Street and any other
company that would be treated as a single employer with State Street under the
first sentence of Treas. Regs. §1.409A-1(h)(3); and correlative terms shall be
construed to have a corresponding meaning. To the extent permitted by the Plan
Administrator, the terms “written,” “in writing,” and terms of similar import
shall include communications by electronic media. ARTICLE III ARTICLE IV
ELIGIBILITY AND PARTICIPATION 1. Eligibility to participate. An Employee who is
an Eligible Employee on December 31, 2007 shall (subject to the last sentence of
this Section 2.1) continue to be an Eligible Employee as of January 1, 2008. Any
other Employee shall become an Eligible Employee on the first Eligibility Date
he or she satisfies the requirements of both (a) and (b) below. For purposes of
the foregoing, an Employee must: (a) have a title of Vice President or above,
and (b) effective for Plan Years commencing on and after January 1, 2013, an
annual rate of Base Pay which when added to Incentive Pay for a Plan Year that
exceeds the dollar limitation in



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma006.jpg]
effect with respect to the Plan Year under Code section 401(a)(17) by $10,000 or
more. Notwithstanding the foregoing, a Participant who timely elected to defer
Base Pay or Incentive Pay earned in 2013 shall be deemed to remain an Eligible
Employee through December 31, 2013. An Eligible Employee shall remain an
Eligible Employee during continuous employment by the Employer so long as he or
she continues to satisfy the requirements of (a) and (b) above as of the
applicable Eligibility Date for subsequent Plan Years. 2. Commencement of
participation. Except as the Plan Administrator otherwise determines, any such
determination to be made in a manner that is consistent with the requirements of
Section 409A of the Code, and subject to the annual election process set forth
in Section 3.2, an individual upon first becoming an Eligible Employee may elect
to defer (a) Base Pay under Section 3.3(a) starting with Base Pay earned for the
Plan Year that begins on the Entry Date next following his or her initial
Eligibility Date, and (b) Incentive Pay under Section 3.3(b) starting with
Incentive Pay earned for the Plan Year that begins on the Entry Date next
following his or her initial Eligibility Date. 3. Termination of participation.
The Plan Administrator may terminate an Employee’s participation in the Plan at
any time. If an Employee’s participation in the Plan terminates hereunder, the
Participant’s Account shall continue to be adjusted for notional earnings or
other notional investment experience until it is distributed. No termination of
participation shall result in a cessation or refund of deferrals for which the
deferral election has already been made, except in a manner that is consistent
with compliance with the requirements of Section 409A of the Code. ARTICLE V
ARTICLE VI DEFERRED COMPENSATION AGREEMENTS, MATCHING CREDITS, performance-
based credits, NOTIONAL INVESTMENT OF ACCOUNTS 1. Deferred Compensation
Agreement; Elective Credits. An Eligible Employee may elect to defer a portion
of his or her Base Pay and/or Incentive Pay earned during the applicable Plan
Year by entering into a Deferred Compensation Agreement through the enrollment
process established by the Plan Administrator for such Plan Year. An otherwise
Eligible Employee who is not provided effective access to the enrollment process
for a Plan Year shall be deemed ineligible to participate for such Plan Year.
Elective Credits equal to the amounts deferred shall be credited to the
Participant’s Account as soon as practicable after the deferral is withheld from
pay. 2. Election procedures and deadlines. (a) Advance elections required. A
Deferred Compensation Agreement with respect to Base Pay and/or Incentive Pay
must be made in accordance with such procedures as the Plan Administrator may
establish and prior to the beginning of the Plan Year in which such Base Pay
and/or Incentive Pay is to be earned. . A Deferred Compensation Agreement, once
made, may not be modified or revoked after the applicable election deadline
except as otherwise expressly provided in Article V below. (b) Other
requirements. Except as otherwise determined by the Plan Administrator, a new
Deferred Compensation Agreement must be timely executed for each Plan Year and
shall be effective only if offered, accepted and approved by the Plan
Administrator by the applicable deadline. 3. Amount of deferrals. (a) Base Pay.
For each Plan Year, an Eligible Employee may elect to defer an amount from 1% to
25% (1% to 50% effective for Plan Years commencing on or after January 1, 2013),
in whole percentages, of his or her Base Pay for the Plan Year. Notwithstanding
the



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma007.jpg]
foregoing, the Plan Administrator may impose, in advance, a more restrictive
minimum or maximum limit on the amount that may be deferred. (b) Incentive Pay.
For each Plan Year or other applicable performance period an Eligible Employee
may elect to defer an amount that is expressed either as a percentage (from 5%
to 92%, in whole-percentage increments) of the Participant’s Incentive Pay for
the Plan Year (or other period), or as a whole dollar amount not less than
$1,000 and not exceeding 92% of such Incentive Pay. Effective for Plan Years
commencing on and after January 1, 2014, for each Plan Year an Eligible Employee
may elect to defer an amount that is expressed either as a percentage (from 5%
to 100%, in whole-percentage increments) of the Participant’s net of FICA
withholding Incentive Pay for the Plan Year (or other period), or as a whole
dollar amount not less than $1,000 and not exceeding 100% of such net of FICA
withholding Incentive Pay. 4. Matching Credit. For each Plan Year commencing on
and after January 1, 2012, a Matching Credit shall be added to each
Participant’s Account equal to the lesser of (a) 100% of the total amount, if
any, deferred under all Deferred Compensation Agreements made by the Participant
for such Plan Year, and (b) 5% of the Participant’s Match-Eligible Compensation
for such Plan Year. Effective for Plan Years commencing on and after January 1,
2013, Matching Credits for a Plan Year shall be added to the Participant’s
Account as soon as practicable following the earlier of (i) the last day of the
Plan Year, or (ii) the last day of the calendar quarter following the date of
the Participant’s Separation from Service or Disability.. 5. Accounts. The Plan
Administrator shall establish for each Participant an Account together with such
sub-accounts as in the determination of the Plan Administrator are needed or
appropriate to reflect the Credits described above as well as debits and other
adjustments, including without limitation adjustments for notional
(hypothetical) investment experience as described in this Section 3.5. The Plan
Administrator shall designate for purposes of the Plan one or more existing
investment or investment-fund alternatives (each, a “tracking option”),
including, if the Plan Administrator so determines, a tracking option that
offers a return of notional interest (for example, as in a bank savings
account), and shall give each Participant and the Beneficiary(ies) of each
deceased Participant for whom an Account continues to be maintained the
opportunity to allocate his or her Account among the available tracking options.
Amounts allocated under the Plan to a tracking option shall be treated as though
notionally invested in that tracking option. In the absence of an affirmative
allocation by a Participant or Beneficiary, the Plan Administrator may designate
a default tracking option and treat all or a portion of the balance of any
Account, or of any amount newly credited under the Plan, as being notionally
invested in the default tracking option. The Plan Administrator shall
periodically adjust Accounts to reflect increases or decreases attributable to
these notional investments. Except as otherwise determined by the Plan
Administrator, a Participant or Beneficiary may make notional investment changes
once per calendar month (daily, commencing on and after October 1, 2012). The
Plan Administrator may at any time and from time to time eliminate or add
tracking options or substitute a new for an existing tracking option, including
with respect to balances already notionally invested under the Plan. The
Employer may, but need not, purchase securities or other investments with
characteristics similar to the tracking options from time to time offered under
the Plan, but any such securities or other investments shall remain part of the
Employer’s general assets unless held in a trust described in Section 8.1 in a
manner not inconsistent with the requirements of Section 409A(b) of the Code. By
selecting a tracking option hereunder, a Participant agrees, on his or her
behalf and on behalf of his or her Beneficiaries, that none of the Committee,
the Plan Administrator, the Employer, or any of their agents or representatives,
shall be liable for any losses or damages of any kind relating to any tracking
option made available hereunder.



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma008.jpg]
6. Cancellation of Deferral Elections. A Participant’s deferral elections under
Section 3.1 shall be cancelled as to future deferrals if the Participant has an
unforeseeable emergency described in Section 5.4 below. Effective November 1,
2014, a Participant’s outstanding Base Pay deferral election shall be cancelled
if the Participant receives a hardship distribution under the Basic Plan
pursuant to §1.401(k)-1(d)(3). A Participant may also cancel his or her deferral
elections as to future deferrals upon the occurrence of any medically
determinable physical or mental impairment resulting in the Participant’s
inability to perform the duties of his or her position or any substantially
similar position, where such impairment can be expected to result in death or
can be expected to last for a continuous period of not less than six months,
provided such cancellation is made by the later of (a) the end of the calendar
year in which such impairment occurs and (b) the 15th day of the third month
following the date on which such impairment occurs. If a Participant’s deferral
elections are cancelled pursuant to this Section 3.6, any later deferral
election by the Participant will be subject to the timing requirements of
Section 3.2. ARTICLE VII ARTICLE VIII VESTING 1. Vesting of Accounts. The
portions of each Account that reflect Performance-Based Credits and Matching
Credits, and related adjustments, shall be fully vested upon the Participant’s
completion of one Year of Vesting Service, or upon the Participant’s death,
becoming Disabled, or attainment of age 65, the termination of the Plan, the
full or partial termination of the Basic Plan with respect to the Participant,
whichever is first to occur. The remainder of each Account shall be fully vested
at all times. The fact that an Account or any portion thereof is fully vested
shall not give the Participant (or his or her Beneficiary(ies)) or any other
person any right to receive the value of such Account (as the same may from time
to time be adjusted) except in accordance with the terms of the Plan. ARTICLE IX
ARTICLE X PLAN DISTRIBUTIONS 1. Time and form of payment: Matching Credits and
Performance-Based Credits. The portions of each Account that reflect a
Participant’s Matching Credits and Performance--Based Credits, and related
adjustments, shall be paid in a single lump sum to the Participant on the first
business day of the month following the date that is six months after the date
of the Participant’s Separation from Service.. 5.2 Time and form of payment:
other portions of the Account. Effective for the deferral of amounts earned on
or after January 1, 2013: (a) Each Participant shall elect, not later than as
part of his or her Deferred Compensation Agreement, whether the deferral of Base
Pay and/or Incentive Pay accrued during the applicable Plan Year, if any, is to
be paid or commence to be paid: (i) at the same time and in the same form of
payment as that specified in Section 5.1 above; (ii) in annual installments over
a period of from two (2) to ten (10) years commencing on the first business day
of the month following the date that is six months after the date of the
Participant’s Separation from Service. Each installment payment shall be
determined by dividing the applicable Account balance (or remaining applicable
Account balance) immediately prior to the payment date by the number of
installments remaining to be paid; or (iii) in the form of a lump sum payable as
of a specified date that is at least 3 years after the effective date of the
applicable Deferred Compensation Agreement, provided that if the



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma009.jpg]
Participant’s Separation from Service occurs prior to such specified date, the
Participant’s benefits under the Plan shall be paid on the same date as that
specified in Section 5.1 above. (b) A Participant may make a separate election
each Plan Year with respect to Base Pay and Incentive Pay earned in the Plan
Year that are subject to the election(s). In the absence of an affirmative
election, the Participant shall be deemed to have elected payment of all subject
deferrals in a single lump sum on the date specified in Section 5.1 above. (c)
Subject to such additional rules and conditions as the Plan Administrator may
prescribe, a Participant who has made or who is deemed to have made an election
under this Section 5.2 may later change the timing of such election (or deemed
election) (a “re-deferral election”) as long as the Participant remains an
Employee at the time of the election, but only if all of the following
additional conditions are satisfied: (i) the re-deferral election is made at
least 12 months prior to the date on which payment would have otherwise been
made or commenced; (ii) the re-deferral election cannot be given effect sooner
than twelve (12) months after the date it becomes irrevocable; and (iii) the new
payment (or payment commencement) date must follow by at least five (5) years
the date on which the benefit would have been paid absent the re-deferral
election. (d) For amounts earned prior to January 1, 2013 that have been
deferred under the Plan, the payment of all portions of an Account payable under
this Section 5.2 shall be governed by the Participant’s initial election or, if
there has been a re-deferral election, the most recently effective such
re-deferral election. The following information applies to amounts deferred
prior to January 1, 2013, and is provided for pre-2013 deferral process
historical context -- Notwithstanding the foregoing: (i) if payment is made to a
Participant as of a specified date during his or her employment by the Employer,
the payment terms for any Base Pay or Incentive Pay deferred from the Plan Year
in which such distribution event occurred (“distribution-year deferrals”) shall
be governed by a new payment election made at the time of the earliest Deferred
Compensation Agreement applicable to any such distribution- year deferrals (and
if there is no such new payment election, shall be deemed to have been elected
to be paid in a single lump sum on the date specified in Section 5.1 above); and
(ii) the payment election or deemed payment election made with respect to any
distribution- year deferrals shall apply to any and all subsequent deferrals of
amounts earned prior to January 1, 2013 unless the distribution-year deferral
rule described in clause (v) above would apply to such subsequent deferrals. 2.
(e) . 3. Special rules. (a) Payments on account of Disability. Effective for
Disability determinations after October 1, 2012, if the Participant is
determined to be Disabled, the balance of a Participant’s Account shall be
distributed to the Participant in a single lump sum as soon as administratively
feasible following the date on which the Participant becomes Disabled, and in
any event by the later of A) the fifteenth day of the third month following the
date on which the Participant becomes Disabled, or B) the end of the calendar
year in which the Participant becomes Disabled, in a manner that complies with
Code section 409A. (b) Payment upon death. As soon as practicable (and in all
events within 90 days) following a Participant’s death, the Participant’s
remaining Account, if any, shall be distributed in a single lump sum cash
payment to the Participant’s Beneficiary or Beneficiaries.



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma010.jpg]
(c) Rehire. Notwithstanding anything to the contrary in the Plan, in the event a
Participant who has Separated from Service subsequently returns to employment
with an Employer, payment of the Participant’s benefits under the Plan accrued
prior to such Separation from Service shall not be suspended or otherwise
delayed. 4. Unforeseeable emergency. If a Participant has a severe financial
hardship resulting from an illness or accident of the Participant, his or her
Federal Spouse, Beneficiary, or dependent (as defined in Code section 152(a)), a
loss of property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the
Participant’s control, he or she may request a withdrawal of a portion or all of
his or her vested Account. No withdrawal may be made under this Section 5.4 to
the extent that such emergency is or can be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship. A withdrawal under this Section 5.4 will be permitted
only to the extent reasonably necessary to satisfy the emergency need, which may
include any amounts necessary to pay any federal, state or local income taxes or
penalties reasonably anticipated to result from the withdrawal. The Plan
Administrator shall have sole discretion to determine whether a withdrawal may
be made under this Section 5.4 and the amount of the withdrawal that may be
made. 5. Certain tax matters. Payments hereunder shall be reduced by required
tax withholdings. To the extent any deferral or credit under the Plan results in
current “wages” for FICA purposes, a Participant’s Employer may reduce other pay
of the Participant to satisfy withholding requirements related thereto; but if
there is no other pay (or if the Employer fails to withhold from such other pay
to satisfy its FICA withholding obligations), the Participant’s Account shall be
appropriately reduced by the amount of the required withholding. 6. Distribution
of taxable amounts. Notwithstanding the foregoing, if any portion of an Account
is determined by the Plan Administrator to be includible, by reason of Section
409A of the Code, in a Participant’s or Beneficiary’s income, such portion shall
be paid by the Employer (or by the Employers, on an allocated basis determined
by the Plan Administrator) to such Participant or Beneficiary. 7. Special Rule
for 2007. Notwithstanding any provision herein to the contrary, the Plan
Administrator may establish special rules and procedures to permit Participants
or Beneficiaries with an Account under the Plan (as in effect prior to January
1, 2008) and whose distribution date or dates with respect to such Account would
fall after December 31, 2007 to elect, in a manner consistent with transition
guidance under Section 409A of the Code, a new form and time of distribution
(commencing not earlier than 2008), subject to such limitations and restrictions
as the Plan Administrator may impose. A Participant who fails to elect a new
form and time of distribution pursuant to this Section 5.7 shall be deemed to
have revoked his or her previous distribution elections with respect to benefits
that have not commenced as of December 31, 2007 and to have elected for all such
benefits to be paid in accordance with the other provisions of this Article V.
This Section 5.7 shall be effective as of January 1, 2007. 8. Timely Payments. A
payment shall be treated as made upon the date specified under the Plan provided
the payment is made at such specified date or a later date within the same
calendar year or, if later, by the fifteenth (15th) day of the third calendar
month following the date specified under the Plan. Further, a payment is not
treated as an accelerated payment if the payment is made no earlier than 30 days
before the date specified under the Plan. Notwithstanding the above, neither a
Participant nor Beneficiary shall have any influence over the tax year in which
a payment falls. ARTICLE VI



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma011.jpg]
ADMINISTRATION OF THE PLAN 6.1 Plan Administrator. Except as the Committee may
otherwise determine, the Plan Administrator shall be the Executive Vice
President-Global Human Resources as from time to time in office, and his or her
delegates. The Plan Administrator shall have complete discretionary authority to
interpret the Plan and to decide all matters under the Plan. Such interpretation
and decision shall be final, conclusive and binding on all Participants and any
person claiming under or through any Participant, in the absence of clear and
convincing evidence that the Plan Administrator acted arbitrarily and
capriciously. However, no individual acting, directly or by delegation, as the
Plan Administrator may determine his or her own rights or entitlements under the
Plan. The Plan Administrator shall establish such rules and procedures, maintain
such records and prepare such reports as it considers to be necessary or
appropriate to carry out the purposes of the Plan. 6.2 Outside services. The
Plan Administrator may engage counsel and such clerical, financial, investment,
accounting, and other specialized services as the Plan Administrator may deem
necessary or appropriate in the administration of the Plan. The Plan
Administrator shall be entitled to rely upon any opinions, reports, or other
advice furnished by counsel or other specialists engaged for that purpose and,
in so relying, shall be fully protected in any action, determination, or
omission made in good faith. 6.3 Indemnification. To the extent permitted by law
and not prohibited by its charter and by-laws, State Street will indemnify and
hold harmless every person serving (directly or by delegation) as Plan
Administrator and the estate of such an individual if he or she is deceased from
and against all claims, loss, damages, liability and reasonable costs and
expenses incurred in carrying out his or her responsibilities as Plan
Administrator, unless due to the gross negligence, bad faith or willful
misconduct of such individual; provided, that counsel fees and amounts paid in
settlement must be approved by State Street; and further provided, that this
Section 6.3 will not apply to any claims, loss, damages, liability or costs and
expenses which are covered by a liability insurance policy maintained by State
Street or by the individual. The provisions of the preceding sentence shall not
apply to any corporate trustee, insurance company, investment manager or outside
service provider (or to any employee of any of the foregoing) unless State
Street otherwise specifies in writing. 6.4 Claims procedure. The Plan
Administrator has established the procedures set forth on Exhibit B for
determining claims for benefits under the Plan. The Plan Administrator may
modify or update Exhibit B from time to time without any amendment under Section
7.1 being required. ARTICLE XI ARTICLE XII AMENDMENT AND TERMINATION 1.
Amendment; termination. By action of the Committee or its delegate, State Street
reserves the absolute right at any time and from time to time to amend any or
all provisions of the Plan, and to terminate the Plan at any time. In addition,
the Plan Administrator shall have the right at any time and from time to time to
make amendments to the Plan (in general or with respect to one or more
individual Participants or Beneficiaries) that are administrative in nature and
that do not materially increase the financial obligations of the Employer,
including, without limitation, amendments coordinating the provisions of the
Plan with the terms of any severance, separation or similar plan or agreement.
2. Effect of amendment or termination. No action under Section 7.1 shall operate
to reduce the balance of a Participant’s Account as compared to such balance
immediately prior to the effectiveness of such action, other than through a
distribution upon a termination and liquidation of the Plan in accordance with
the requirements of Treas. Regs. §1.409A-3(j)(4)(ix)). ARTICLE XIII



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma012.jpg]
ARTICLE XIV MISCELLANEOUS PROVISIONS 1. Source of payments. All payments
hereunder to Participants and their Beneficiaries shall be paid from the general
assets of the Employer, including for this purpose, if the Employer in its sole
discretion so determines, assets of one or more trusts established to assist in
the payment of benefits hereunder. Any trust established pursuant to the
preceding sentence shall provide that trust assets remain subject to the
employer’s general creditors in the event of insolvency or bankruptcy and shall
otherwise contain such terms as are necessary to ensure that they do not
constitute a “funding” of the Plan for purposes of the Code or ERISA. 2. Other
arrangements made subject to the Plan. The Plan Administrator in its discretion
may provide that other deferrals of compensation by persons providing services
to an Employer shall be governed in whole or in part by the provisions of the
Plan. In any case where an Employer has agreed to assume a deferred compensation
obligation of another employer (for example, but without limitation, in
connection with the transfer of employment of an individual from such other
employer to the Employer assuming such deferred compensation obligations), the
Plan Administrator may likewise provide that such assumed obligation, expressed
as an account, shall be governed in whole or in part by the provisions of the
Plan. 3. No warranties. Neither the Plan Administrator nor any Employer warrants
or represents in any way that the value of a Participant’s Account will increase
or not decrease. Each Participant (and his or her Beneficiary) assumes all risk
in connection with any change in such value. 4. Inalienability of benefits.
Except as required by law, no benefit under, or interest in, the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to do so shall be void. 5.
Reclassification of Employment Status. Notwithstanding anything herein to the
contrary, an individual who is not characterized or treated as a common law
employee by an Employer shall not be eligible to participate in the Plan
notwithstanding any determination of employee status by the Internal Revenue
Service, a court of competent jurisdiction or otherwise. At the time when any
individual is reclassified or deemed to be reclassified as a common law
employee, the individual shall be eligible to participate in the Plan as of the
Entry Date coinciding with or next following the reclassification date (to the
extent such individual otherwise qualifies as an Eligible Employee hereunder).
If the effective date of any such reclassification is prior to the actual date
of such reclassification, in no event shall the reclassified individual be
eligible to participate in the Plan retroactively to the effective date of such
reclassification. 6. Expenses. The Employer shall pay all costs and expenses
incurred in operating and administering the Plan. 7. No right of employment.
Nothing contained herein, nor any action taken under the provisions hereof,
shall be construed as giving any Participant the right to be retained in the
employ of an Employer. 8. Headings. The headings of the sections in the Plan are
placed herein for convenience of reference, and, in the case of any conflict,
the text of the Plan, rather than such heading, shall control. 9. Acceptance of
Plan terms. By executing a Deferred Compensation Agreement, a Participant
agrees, on his or her behalf and on behalf of his or her Beneficiaries, to abide
by the terms of the Plan and the determinations of the Plan Administrator with
respect thereto. 10. Construction. The Plan shall be construed, regulated, and
administered in accordance with the laws of the Commonwealth of Massachusetts
and applicable federal laws. IN WITNESS WHEREOF, the Employer has caused this
instrument to be executed by its duly respective duly authorized officer on the
15 day of September, 2014.



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma013.jpg]
STATE STREET CORPORATION By: __/s/ Alison A. Quirk_____ Alison A. Quirk
Executive Vice President EXHIBIT A LIST OF EMPLOYERS (as of December 31, 2013)
Currenex, Inc. Elkins/McSherry, LLC International Fund Services (N.A.), L.L.C.
Investment Management Services, Inc. Investors California LLC State Street Fund
Services (U.S.) LLC (f.k.a. Palmeri Fund Administrators, Inc.) State Street Fund
Services (f.k.a. Palmeri Fund Administrators, Inc.) Princeton Financial Systems,
Inc. State Street Bank & Trust Co. (U.S. branch) State Street Bank & Trust Co.
N.A. State Street Bank & Trust Co. of CA. State Street Bank & Trust Co. of NH
State Street Financial Services, Inc. State Street Global Advisors Capital
Management Trust Company State Street Mass. Securities Corp. State Street Mutual
Fund Service Company, LLC State Street Investment Management Solutions, LLC
State Street Public Lending Corp. (effective September 1, 2014) 04-2981072 State
Street Boston Leasing Co., Inc. 04-2488283 EXHIBIT B CLAIMS PROCEDURES STATE
STREET CORPORATION DEFERRED COMPENSATION PLAN CLAIMS PROCEDURES (Amended and
Restated Effective January 1, 2014) These Claims Procedures for filing and
reviewing claims have been established and adopted for the State Street
Corporation Management Supplemental Savings Plan, and the State Street
Corporation Management Supplemental Retirement Plan (each, a “Plan,” and
together, the “Plans”) and are intended to comply with Section 503 of ERISA and
related Department of Labor regulations. These amended and restated Claims
Procedures are effective for claims made under the Plans on or after January 1,
2008. 1. In General. Any employee or former employee, or any person claiming to
be a beneficiary with respect to such a person, may request, with respect to any
of the Plans: a) a benefit payment, b) a resolution of a disputed amount of
benefit payment, or c) a resolution of a dispute as to whether the person is
entitled to the particular form of benefit payment.



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma014.jpg]
A request described above and filed in accordance with these Procedures is a
claim, and the person on whose behalf the claim is filed is a claimant. A claim
must relate to a benefit which the claimant asserts he or she is already
entitled to receive or will become entitled to receive within one year following
the date the claim is filed. 2. Effect on Benefit Requests in Due Course. Each
Plan has established procedures for benefit applications, selection of benefit
forms, designation of beneficiaries, determination of qualified domestic
relations orders, and similar routine requests and inquiries relating to the
operation of the Plan. 3. Filing of Claims. a) Each claim must be in writing and
delivered by hand or first-class mail (including registered or certified mail)
to the Plan Administrator, at the following address: GHR U.S. Benefits Planning
State Street Corporation c/o Vice President, GHR-U.S. Benefits Planning One
Lincoln Street, 14th Floor Boston, MA 02111 A claim must clearly state the
specific outcome being sought by the claimant. b) The claim must also include
sufficient information relating to the identity of the claimant and such other
information reasonably necessary to allow the claim to be evaluated. c) In no
event may a claim for benefits be filed by a Claimant more than 120 days after
the applicable “Notice Date,” as defined below. i) In any case where benefits
are paid to the Claimant as a lump sum, the Notice Date shall be the date of
payment of the lump sum. ii) In any case where benefits are paid to the Claimant
in the form of an annuity or installments, the Notice Date shall be the date of
payment of the first installment of the annuity or payment of first installment.
iii) In any case where the Plan (prior to the filing of a claim for benefits)
determines that an individual is not entitled to benefits (for example (without
limitation) where an individual terminates employment and the Plan determines
that he has not vested) and the Plan provides written notice to such person of
its determination, the Notice Date shall be the date of the individual’s receipt
of such notice. iv) In any case where the Plan provides an individual with a
written statement of his account as of a specific date or the amounts credit to,
or charged against, his account within a specified period, the Notice Date with
regard to matters describe in such statement shall be the date of the receipt of
such notice by such individual (or beneficiary). 4. Processing of Claims. A
claim normally shall be processed and determined by the Plan Administrator
within a reasonable time (not longer than 90 days) following actual receipt of
the claim. However, if the Plan Administrator determines that additional time is
needed to process the claim and so notifies the claimant in writing within the
initial 90-day period, the Plan Administrator may extend the determination
period for up to an additional 90 days. In addition, where the Plan
Administrator determines that the extension of time is required due to the
failure of the claimant to submit information necessary in order to determine
the claim, the period of time in which the claim is required to be considered
pursuant to this Paragraph 4 shall be tolled from the date on which notification
of the extension is sent to the claimant until the date on which the claimant
responds to the request for additional information. Any notice to a claimant
extending the period for considering a claim shall indicate the circumstances
requiring the extension and the date by which the Plan Administrator expects to
render a



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma015.jpg]
determination with respect to the claim. The Plan Administrator shall not
process or adjudicate any claim relating specifically to his or her own benefits
under a Plan. 5. Determination of Claim. The Plan Administrator shall inform the
claimant in writing of the decision regarding the claim by registered or
certified mail posted within the time period described in Paragraph 4. The
decision shall be based on governing Plan documents. If there is an adverse
determination with respect to all or part of the claim, the written notice shall
include: a) the specific reason or reasons for the denial, b) reference to the
specific Plan provisions on which the denial is based, c) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary, d)
reference to and a copy of these Procedures, so as to provide the claimant with
a description of the relevant Plan’s review procedures and the time limits
applicable to such procedures, a description of the claimant’s rights regarding
documentation as described in Paragraph 9, and e) a statement of the claimant’s
rights under Section 502(a) of ERISA to bring a civil action with respect to an
adverse determination upon review of an appeal filed under Paragraph 6. For
purposes of these Procedures, an adverse determination shall mean determination
of a claim resulting in a denial, reduction, or termination of a benefit under a
Plan, or the failure to provide or make payment (in whole or in part) of a
benefit or any form of benefit under a Plan. Adverse determinations shall
include denials, reductions, etc. based on the claimant’s lack of eligibility to
participate in the relevant Plan. All decisions made by the Plan Administrator
under these Procedures shall be summarized in a report to be maintained in the
files of the Plan Administrator. The report shall include reference to the
applicable governing Plan provision(s) and, where applicable, reference to prior
determinations of claims involving similarly situated claimants. 6. Appeal of
Claim Denials - Appeals Committee. A claimant who has received an adverse
determination of all or part of a claim shall have 60 days from the date of such
receipt to contest the denial by filing an appeal. An appeal must be in writing
and delivered to the Plan Administrator. An appeal will be considered timely
only if actually received by the Plan Administrator within the 60-day period or,
if sent by mail, postmarked within the 60-day period. The timely review will be
completed by the Appeals Committee and should be sent to: Appeals Committee
State Street Corporation c/o Vice President, GHR-U.S. Benefits Planning One
Lincoln Street, 14th Floor Boston, MA 02111 The Appeals Committee shall meet at
such times and places as it considers appropriate, shall keep a record of such
meetings and shall periodically report its deliberations to the Plan
Administrator. Such reports shall include the basis upon which the appeal was
determined and, where applicable, reference to prior determinations of claims
involving similarly situated claimants. The vote of a majority of the members of
the Appeals Committee shall decide any question brought before the Appeals
Committee. 7. Consideration of Appeals. The Appeals Committee shall make an
independent decision as to the claim based on a full and fair review of the
record. The Appeals Committee shall take into account in its deliberations all
comments, documents, records and other information submitted by the claimant,
whether submitted in connection with the appeal or in connection with the
original claim, and may, but need not, hold a hearing in connection with its
consideration of the appeal. The Appeals Committee shall consider an appeal
within a reasonable period of time, but not later



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma016.jpg]
than 60 days after receipt of the appeal, unless the Appeals Committee
determines that special circumstances (such as the need to hold a hearing)
require an extension of time. If the Appeals Committee determines that an
extension of time is required, it will cause written notice of the extension,
including a description of the circumstances requiring an extension and the date
by which the Appeals Committee expects to render the determination on review, to
be furnished to the claimant before the end of the initial 60-day period. In no
event shall an extension exceed a period of 60 days from the end of the initial
period; provided, that in the case of any extension of time required by the
failure of the claimant to submit information necessary for the Appeals
Committee to consider the appeal, the period of time in which the appeal is
required to be considered under this Paragraph 7 shall be tolled from the date
on which notification of the extension is sent to the claimant until the date on
which the claimant responds to the Appeals Committee’s request for additional
information. 8. Resolution of Appeal. Notice of the Appeals Committee’s
determination with respect to an appeal shall be communicated to the claimant in
writing by registered or certified mail posted within the time period described
in Paragraph 7. If the determination is adverse, such notice shall include: a)
the specific reason or reasons for the adverse determination, b) reference to
the specific plan provisions on which the adverse determination was based, c)
reference to and a copy of these Procedures, so as to provide the claimant with
a description of the claimant’s rights regarding documentation as described in
Paragraph 9, and d) a statement of the claimant’s rights under Section 502(a) of
ERISA to bring a civil action with respect to the adverse determination. 9.
Certain Information. In connection with the determination of a claim or appeal,
a claimant may submit written comments, documents, records and other information
relating to the claim and may request (in writing) copies of any documents,
records and other information relevant to the claim. An item shall be deemed
relevant to a claim if it: a) was relied on in determining the claim, b) was
submitted, considered or generated in the course of making such determination
(whether or not actually relied on), or c) demonstrates that such determination
was made in accordance with governing Plan documents (including, for this
purpose, these Procedures) and that, where appropriate, Plan provisions have
been applied consistently with similarly situated claimants. The Plan
Administrator shall furnish free of charge copies of all relevant documents,
records and other information so requested; provided, that nothing in these
Procedures shall obligate State Street Corporation ("State Street"), the Plan
Administrator, or any person or committee to disclose any document, record or
information that is subject to a privilege (including, without limitation, the
attorney- client privilege) or the disclosure of which would, in the Plan
Administrator’s judgment, violate any law or regulation. 10. Rights of a
Claimant Where Appeal is Denied. a) The claimant’s actual entitlement, if any,
to bring suit and the scope of and other rules pertaining to any such suit shall
be governed by, and subject to the limitations of, applicable law, including
ERISA. By extending to an employee or former employee the right to file a claim
under these Procedures, neither State Street nor any person or committee
appointed as Plan Administrator acknowledges or concedes that such individual is
a participant in any particular Plan within the meaning of such Plan or ERISA,
and reserves the right to assert that an individual is not a participant in any
action brought under Section 502(a).



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma017.jpg]
b) In no event may any legal proceeding regarding entitlement to benefits or any
aspect of benefits under the Plan be commenced later than the earliest of i) two
years after the applicable Notice Date; or ii) one year after the date a
claimant receives a decision from the Appeals Committee regarding his appeal, or
iii) the date otherwise prescribed by applicable law. c) Before any legal
proceeding can be brought, a participant must exhaust the claim appeals
procedures as set forth herein. 11. Special Rules Regarding Disability. Certain
benefits under the Plans are contingent upon an individual’s incurring a
disability. Where a claim requires a determination by State Street as to whether
an individual is “disabled” as defined under the Plan, the additional rules set
forth in Schedule 1 to these Procedures shall apply to the claim. However, where
disabled status is based upon actual entitlement to benefits under a separate
plan in which the individual participates or is otherwise covered, the
determination of such status for purposes of each Plan shall be made under such
separate disability plan, and any claims or disputes as to disabled status under
such plan or program shall be resolved in accordance with the procedures
established for that purpose under the separate plan or program. 12. Authorized
Representation. A claimant may authorize an individual to represent him/her with
respect to a claim or appeal made under these Procedures. Any such authorization
shall be in writing, shall clearly identify the name and address of the
individual, and shall be delivered to the Plan Administrator at the address
listed in Paragraph 3. On receipt of a letter of authorization, all parties
authorized to act under these Procedures shall be entitled to rely on such
authorization, until similarly revoked by the claimant. While an authorization
is in effect, all notices and communications to be provided to the claimant
under these Procedures shall also be provided to his/her authorized
representative. 13. Form of Communications. Unless otherwise specified above,
any claim, appeal, notice, determination, request, or other communication made
under these Procedures shall be in writing, with original signed copy delivered
by hand or first class mail (including registered or certified mail). A copy or
advance delivery of any such claim, appeal, notice, determination, request, or
other communication may be made by electronic mail or facsimile. Any such
electronic or facsimile communication, however, shall be for the convenience of
the parties only and not in substitution of a writing required to be mailed or
delivered under these Procedures, and receipt or delivery of any such claim,
appeal, notice, determination, request, or other written communication shall not
be considered to have been made until the actual posting or receipt of original
signed copy, as the case may be. 14. Reliance on Outside Counsel, Consultants,
etc. The Plan Administrator and the Appeals Committee may rely on or take into
account advice or information provided by such legal, accounting, actuarial,
consulting or other professionals as may be selected in determining a claim or
appeal, including those individuals and firms that may render advice to State
Street or the Plans from time to time. 15. Amendment of Procedures -
Interpretation. These Procedures may be modified at any time and from time to
time by written action of the Plan Administrator and shall be deemed
automatically modified to incorporate any requirement attributable to a change
in the applicable Department of Labor regulations after the date hereof. The
Plan Administrator shall have complete discretion to interpret and apply these
Procedures, including, for purposes of applying these Procedures, such
regulations. Further, nothing in these Procedures shall be construed to limit
the discretion of the Plan Administrator or its designee to interpret the Plans
or, subject to the right of appeal of an adverse determination, the finality of
the decision of the Plan Administrator or its designee, all as set forth in the
Plans. Schedule 1 Special Rules Regarding Certain Disability Claims



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma018.jpg]
Pursuant to Paragraph 11 in the Claims Procedures, the following special rules
supplement the Claims Procedures and apply only in the case of a claim
(“Disability Claim”) which requires a determination by State Street as to
whether an individual is “disabled” as defined under the Plan. Time to Process
Claims. The Plan Administrator will process and inform the claimant of the
determination of the Disability Claim in accordance with Paragraphs 4 and 5 of
the Claims Procedures, except that a period of 45 days shall apply instead of
the initial 90 days in which to process and determine the Disability Claim. This
period may be extended initially by the Plan Administrator for 30 days if the
claimant is notified before the end of the original 45-day period that the
extension is necessary due to matters beyond the control of the Plan
Administrator. This 30-day extension period may be extended by the Plan
Administrator for an additional 30 days if the claimant is notified before the
end of the first 30- day extension that the extension is necessary due to
circumstances beyond the control of the Plan Administrator. Any notice of an
extension will explain the reason for the extension, when the Plan Administrator
expects to rule on the Disability Claim, the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision on the
Disability Claim, and any additional information needed to resolve those issues.
If the claimant is informed that he/she needs to provide additional information
necessary to resolve Disability Claim issues, the claimant will have 45 days
from the date he/she receives the extension notice to provide the additional
information. Determination of Claim and Notice of Determination. If disabled
status is based on eligibility for benefits under a long-term disability plan
maintained by State Street, the Plan Administrator will determine which
long-term disability plan is the applicable plan for the claimant, and whether
the claimant would be certified as disabled under such long-term disability plan
by applying the standards and definitions used in the long-term disability plan.
The Plan Administrator may require and rely on the written report or
certification from a licensed physician selected or approved by the Plan
Administrator. In addition to the requirements of Paragraph 5 in the Claims
Procedures, any written notice of an adverse determination of a Disability Claim
will include a copy of any internal rules, guidelines, protocols, or other
similar criteria that were relied on in the decision-making, or a statement that
the determination was based on the applicable items mentioned above, and that
copies of the applicable items will be provided, free of charge, on the
claimant’s request. In addition, if the adverse determination is based on a
medical necessity, experimental treatment or similar exclusion or limit, the
notice will contain an explanation of the scientific or clinical judgment used
in the determination, applying the terms of the relevant long-term disability
plan to the claimant’s medical circumstances, or a statement that such
explanation will be provided, free of charge, upon the claimant’s request.
Appeal of a Claim Denial. Notwithstanding Paragraph 6 of the Claims Procedures,
a claimant who has received an adverse determination of all or part of a
Disability Claim shall have 180 days from the date of receipt to appeal the
denial (“Disability Appeal”). Notwithstanding Paragraph 7 of the Claims
Procedures, review of a Disability Appeal will be conducted by the Appeals
Committee without deference to the initial adverse benefit determination by the
Plan Administrator, and no member of the Appeals Committee will participate in
the review of a Disability Claim if such member made the adverse benefit
determination that is the subject of the Disability Appeal or is the subordinate
of the person who made such determinations. If the adverse determination was
based in whole or in part on a medical judgment, including determinations with
regard to whether a particular treatment, drug, or other item is experimental,
investigational, or not medically necessary or appropriate, the Appeals
Committee shall consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment and who was not consulted in connection with the initial claim denial
(and who is not the subordinate of any such person). Any medical or vocational
experts whose advice was obtained



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma019.jpg]
will be identified, without regard to whether the advice was relied upon in
making the benefit determination. Notwithstanding Paragraphs 7 and 8 of the
Claims Procedures, the Appeals Committee shall consider and communicate its
determination with respect to a Disability Appeal within a reasonable time, but
not later than 45 days after receipt of the Disability Appeal, unless special
circumstances require an extension for processing, in which case a decision will
be made within a 45-day extension period. Resolution of Appeal. In addition to
the information required by Paragraph 8 of the Claims Procedures, any written
notice by the Appeals Committee of an adverse determination on a Disability
Appeal will include a description of any specific internal rules, guidelines,
protocols, or other similar criteria that were relied on in making the decision,
or a statement that the decision was based on the applicable items mentioned
above, and copies of the applicable items will be provided, free of charge, upon
the claimant’s request. In addition, if the adverse determination of the
Disability Appeal is based on a medical necessity, experimental treatment or
similar exclusion or limit, the notice will contain an explanation of the
scientific or clinical judgment used in the determination, applying the terms of
the relevant long-term disability plan to the claimant’s medical circumstances,
or a statement that such explanation will be provided, free of charge, at the
claimant’s request. FIRST AMENDMENT TO THE STATE STREET CORPORATION MANAGEMENT
SUPPLEMENTAL SAVINGS PLAN Pursuant to the provisions of Section 7.1 of the State
Street Corporation Management Supplemental Savings Plan, Amended and Restated
Effective as of January 1, 2014 (“the Plan”), State Street Corporation as plan
sponsor hereby amends the Plan effective October 1, 2016 as follows: 1.
Effective for Plan eligibility determinations made on or after October 1, 2016
subsection 1.3(k) is replaced in its entirety as follows: “(k) “Eligible
Compensation” for a Plan Year means the sum of an Employee’s Base Pay paid in
the Plan Year plus the Employee’s Incentive Pay paid in the Plan Year, or such
other reasonable proxy amount(s) determined by the Plan Administrator in the
event of a corporate transaction that contemplates subject employee eligibility
during the Plan Year.” IN WITNESS WHEREOF, State Street Corporation has caused
this instrument to be executed by its duly authorized officer this 21st day of
November, 2016. STATE STREET CORPORATION By: /s/ Alison Quirk Name: Alison Quirk
Title: Executive Vice President, Global Human Resources



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma020.jpg]
Amendments to the: State Street Corporation Employee Benefit Plan State Street
Corporation Flexible Benefit Plan State Street Corporation Medical Reimbursement
Program State Street Corporation Dependent Care Plan State Street Corporation
Adoption Assistance Plan State Street Corporation Severance Plan State Street
Salary Savings Program State Street Retirement Plan State Street Corporation
Management Supplemental Savings Plan Other State Street Benefits Programs
Approved: Effective as of December 26, 2016, or such other date specified by an
officer of State Street Corporation, the State Street Global Advisor Trust
Company (SSGA) shall become a participating employer in each of the State Street
benefit plans/programs available to active State Street employees for purposes
of SSGA employee eligibility to participate (or continued participation) in such
plans/programs, including, but not limited to the, State Street Corporation
Employee Benefit Plan, State Street Corporation Flexible Benefit Plan, State
Street Corporation Medical Reimbursement Program, State Street Corporation
Dependent Care Plan, State Street Corporation Adoption Assistance Plan, State
Street Corporation Severance Plan, State Street Salary Savings Program, State
Street Retirement Plan (for limited applicable purposes given the plan is
frozen) and State Street Corporation Management Supplemental Savings Plan; and
it is intended that any transferring employees from other State Street
organizations to SSGA shall have continued and uninterrupted coverage under
applicable plans/programs based upon outstanding elections at the time of
transfer, consistent with otherwise applicable plan/program terms and applicable
law. And that the officers of State Street Corporation, the Managing Director,
Global Human Resources - Head of Global Benefits, and members of the State
Street North America Regional Benefits Committee are individually and severally
authorized to take such actions and execute such documents that are deemed
necessary in furtherance of the approved to add SSGA as a participating employer
in the State Street benefit plans/programs, such actions or execution being
conclusive evidence of having been approved and adopted. IN WITNESS WHEREOF,
State Street Corporation has caused this instrument to be executed by its duly
authorized officer this 21st day of December, 2016. STATE STREET CORPORATION By:
/s/ Alison A. Quirk Alison A. Quirk Executive Vice President



--------------------------------------------------------------------------------



 
[exhibit105statestreetsma021.jpg]
Amendments to the: State Street Corporation Employee Benefit Plan State Street
Corporation Flexible Benefit Plan State Street Corporation Medical Reimbursement
Program State Street Corporation Adoption Assistance Plan State Street
Corporation Severance Plan State Street Salary Savings Program State Street
Corporation Management Supplemental Savings Plan Other State Street Benefits
Programs Approved: Effective as of January 1, 2019, or such other date specified
by an officer of State Street Corporation, the Charles River Systems, Inc. (also
known as Charles River Development or “CRD”) shall become a participating
employer in each of the State Street benefit plans/programs available to active
State Street employees for purposes of CRD employee eligibility to participate
(or continued participation) in such plans/programs, including, but not limited
to the, State Street Corporation Employee Benefit Plan, State Street Corporation
Flexible Benefit Plan, State Street Corporation Medical Reimbursement Program,
State Street Corporation Adoption Assistance Plan, State Street Corporation
Severance Plan, State Street Salary Savings Program and State Street Corporation
Management Supplemental Savings Plan; and it is intended that any transferring
employees from other State Street organizations to CRD shall have continued and
uninterrupted coverage under applicable plans/programs based upon outstanding
elections at the time of transfer, consistent with otherwise applicable
plan/program terms and applicable law. And that the officers of State Street
Corporation, the Vice President, Global Human Resources - Head of Global
Benefits, SVP, Global Head of Total Rewards and members of the State Street U.S.
Benefits Committee are individually and severally authorized to take such
actions and execute such documents that are deemed necessary in furtherance of
the approved to add CRD as a participating employer in the State Street benefit
plans/programs, such actions or execution being conclusive evidence of having
been approved and adopted. IN WITNESS WHEREOF, State Street Corporation has
caused this instrument to be executed by its duly authorized officer. STATE
STREET CORPORATION By: /s/ Kathryn M. Horgan Kathryn M. Horgan Executive Vice
President December 18, 2018



--------------------------------------------------------------------------------



 